Citation Nr: 1410373	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a bilateral knee disorder to include osteoarthritis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1980 to May 2000.  

This appeal came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for bilateral hearing loss, low back strain, a right shoulder disorder, hypertension, and a bilateral knee disorder.  In April 2010, the Board granted service connection for right ear hearing loss and remanded the issues of service connection for left ear hearing loss, a low back disorder to include low back strain, a right shoulder disorder, hypertension, and a bilateral knee disorder to the RO for additional action.  

In May 2011, the RO granted service connection for both lumbar spine strain with degenerative disc disease and a right shoulder disorder with bicep tendonitis; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of January 10, 2008.  In July 2013, the Board denied service connection for left ear hearing loss and remanded the issues of service connection for both hypertension and a bilateral knee disorder to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  


REMAND

In its July 2013 remand, the Board directed that the RO was to request "any VA 

clinical documentation pertaining to the treatment of the Veteran not already of record, including the Veteran's 2003 VA employee examination conducted at [the San Juan, the Commonwealth of Puerto Rico, VA Medical Center (VAMC)]" for incorporation into the record.  The AMC subsequently contacted the VAMC.  In a November 2013 written statement, the VAMC reported that "a review of our files indicates that we have no record of this individual's VA employee physical examination in 2003" and "the employee cleared in 2006 and records were sent to the National Personnel Records Center's (NPRC) Federal Records Center Program which maintains the Official Personnel Folders (OPF)."  The record does not reflect that copies of the Veteran's VA employee OPF has been requested for incorporation into the record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request that copies of the Veteran's VA employee OPF be forwarded for incorporation into the record.  If such documentation cannot be located, a written statement to that effect should be prepared and incorporated into the record.  

2.  Then readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

